     Case 1:20-cv-00230-NONE-BAM Document 12 Filed 08/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAISY DALRYMPLE,                                 Case No. 1:20-cv-00230-NONE-BAM
12                      Plaintiff,                    ORDER RE STIPULATION FOR
                                                      EXTENSION OF TIME TO FILE
13          v.                                        DISMISSAL
14   FCA US LLC; FRESNO CHRYSLER                      (Doc. No. 11)
     JEEP, INC.; and DOES 1-20, inclusive,
15
                        Defendants.
16

17

18          Pursuant to the parties’ stipulation, and good cause appearing, the deadline to file
19   documents to dismiss or conclude this action in its entirety is HEREBY EXTENDED to October
20   19, 2020. The parties are cautioned that the failure to comply with this order may be grounds for
21   the imposition of sanctions on counsel or parties who contributed to the violation of this order.
22   See Local Rules 160 and 172.
23
     IT IS SO ORDERED.
24

25      Dated:     August 20, 2020                            /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
